Judgment, Supreme Court, New York County (Rena K. Uviller, J.), rendered July 14, 2004, convicting defendant, upon his plea of guilty, of attempted criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The court properly denied defendant’s motion challenging the search warrant. We have reviewed the unredacted search war*452rant affidavit, and we conclude that the confidential informant’s testimony (see People v Taylor, 73 NY2d 683, 688 [1989]) and the supporting affidavit clearly established probable cause under the Aguilar-Spinelli test (see Spinelli v United States, 393 US 410 [1969]; Aguilar v Texas, 378 US 108 [1964]).
We perceive no basis for reducing the sentence. Concur— Tom, J.P., Mazzarelli, Andrias, Marlow and Malone, JJ.